DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 11, 13 and added claim 21 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the 103 rejection of Claim(s) 1 and 11 Applicant asserts (pg. 8):
The Applicant submits that Xu in view of Christensen does not teach "one or more cells having a silicon-containing electrode; an expansion measurement device configured to measure a change in pressure on fluid ….. determine a state of charge and state of health of the battery based at least in part on the expansion of the battery, wherein the state of health is determined based on change of the expansion as the battery is discharged and charged over multiple cycles," as recited in Applicant's claim 1.
In response:
As can be seen from the rejection of claims 1, 11 and 21, The Examiner uses the combined teachings of Xu in view of Christensen in view of Furui in view of Schlag to teach the limitations of claim 1 and the teachings of Xu in view of Christensen in view of Furui in view of Jarvis to teach the limitations of claims 11 and 21 as specified below.

In regards to the 103 rejection of Claim(s) 1 and 11 Applicant asserts (pg. 8-9):
The Office Action continues to point to the strain gauge 104 for both the claimed expansion measurement device and the battery fuel gauge, despite these being discrete, separately claimed structures. For the battery fuel gauge, the Office Action merely points to step 540, and for the processor points to FIG. 7 of Xu, which is generic "implemented using hardware, software, or a combination" language and is in no way intended that the elements of this figure as being in the battery.
In response:
As can be seen from the rejection of claims 1, 11 and 21, the Examiner use Xu to teach claim language:
an expansion measurement device (Fig. 1 Strain gauge 104) and a battery fuel gauge (Fig.5 element that determines capacity degradation and SOH at S540 is identified as fuel gauge) 
Regarding the claimed “processor”, the examiner further stated that although Xu does not specifically disclose the identified battery fuel gauge (i.e element that performs Fig.5 S540) comprising a processor, it would be obvious to a person of ordinary skill in the art to include Xu’s battery fuel gauge as a computing device with a processor in order to reduce and automate calculations) .
In regards to the 103 rejection of Claim(s) 1 and 11 Applicant asserts (pg. 9):
However, Christensen does not teach the SOC and SOH as recited in the amended claims. There is no disclosure of SOH based on a change in expansion of the 
And further asserts in regards to the 103 rejection on claims 2, 5, 9, 10, 15, 16, and 17 :
However, Durrer does not overcome the deficiencies of Xu and Christensen described above.
However, Takeshima does not overcome the deficiencies of the combination of Xu and Christensen
However, Jarvis does not overcome the deficiencies of the combination of Xu and Christensen.
However, Takashima does not overcome the deficiencies of the combination of Xu, Christensen, and Jarvis.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
	Claim Objections
Claims 1 and 11, and 21 are objected to because of the following informalities:  
Claim 1 recites  “a change in pressure on fluid”. 

Based on applicant remarks filed on 1/7/2021 where the applicant states “"Examiner will interpret as "pressure that is exerted ON the fluid within the battery," which the Applicant points out is exactly the claim language. The Applicant submits that the recitation of the term "on" explicitly eliminates any such ambiguity of by or on, but nevertheless has amended the claims as set forth above to clarify the terms and to exerted on fluid”. However claim 1 recites “a change in pressure on fluid” in at least one instance. 
Examiner recommends changing to “a change in pressure exerted on fluid” in all instances.
Claim 1 recites “determine a state of charge and state of health of the battery based at least in part on the expansion of the battery,”
Claims 11 and 21 recites “controlling, using the processor, charging/discharging and/or cooling/heating of one or more cells of the battery based at least in part on the expansion” 
Claim language “the expansion of the battery” and “on the expansion” lacks antecedent basis. A previously recited step or action that an expansion of the battery occurred is not recited.
Claim 1 and similarly claim 11 recites “an expansion measurement device configured to measure a change in pressure on fluid….a processor configured to:  receive information relating to expansion of the battery..” 
However these limitations do not previously recite that an expansion of the battery occurs (e.g measuring a change in pressure exerted on fluid within the battery using an expansion measuring device is not interpreted as that the battery expanding based on measured change in pressure exerted on fluid).
Examiner will interpret as “based at least in part on an expansion of the battery”  and “on an expansion”
Claim 21 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 11.
Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Christensen (US 20100285338) in view of Furui (US 20140151079) in view of Schlag (US 20140333312).
As to claim 1, Xu discloses a battery (Based on Fig. 2B of the specification, Examiner interprets a battery as comprising at least one or more cells, an expansion measurement device and a battery fuel gauge. See Fig. 1 and Fig. 5 Battery under test and S540 of Fig. 5) comprising: 
one or more cells having a silicon-containing electrode ([0020] ..silicon or silicon-carbon composite as the anode/electrode);
an expansion measurement device (Fig. 1 Strain gauge 104. Strain gauge may be configured to measure expansion and contraction (strain measurement) of the battery that is associated with a change in the volume of the battery. [0018] [0027] and [0038]); and
a battery fuel gauge (Fig.5 element that determines capacity degradation and SOH at S540 is identified as fuel gauge) in communication with the expansion measurement device (Fig. 5 S520 and 530 where strain measurements are taken with strain gauge and used to measure capacity degradation and SOH [0038]. Therefore the strain gauge is in communication with the element in S540 that determines SOH) the battery fuel gauge comprising:
a processor (Although Xu does not specifically disclose the identified battery fuel gauge (i.e element that performs Fig.5 S540) comprising a processor, it would be obvious to a person of ordinary skill in the art to include  Xu’s battery fuel gauge as a computing device with a processor in order to reduce and automate calculations) configured to:
receive information relating to expansion of the battery (identified as fuel gauge at S540 uses strain measurements (S1,S2) to determine SOH. Strain measurement corresponds to a cell change in volume which is an expression of battery expansion and contraction [0020][0027])
determine the state of health of the battery based at least in part on the expansion of the battery (See Claim objection above where the Examiner will interpret as “based at least in part on an expansion of the battery”. Fig. 5 S540 SOH is determined using first and second strain measurements S1, S2), wherein the state of health is determined based on change of the expansion as the battery is discharged and charged over multiple cycles (See Fig. 5 520-540 SOH is further determined from the change in strain (S2-S1) measured at an initial state of the battery (S1) and an aged state of the battery (S2)  ([0038]). The initial state corresponds to the state of a new battery at the time of manufacture or after only limited use (e.g., less than 5 charge/discharge cycles) and an aged state corresponds to a battery that has undergone a longer period of use (e.g., more than 100 charge/discharge cycles) [0034])
Xu does not disclose the expansion device configured to measure a change in pressure on fluid within the battery, nor the processor is in a pack comprising the battery, nor the information comprising change in pressure exerted on fluid within the battery, nor the processor configured to: determine a state of charge of the battery based at least in part on the expansion of the battery.
Regarding, the expansion device configured to measure a change in pressure on fluid within the battery and the information comprising change in pressure exerted on fluid within the battery, Christensen teaches a device (pressure sensor 114) configured to measure a change in pressure on fluid within the battery and receiving information comprising change in pressure exerted on fluid within the battery (Fig. 2 where fluid 130 fills the interstitial spaces within positive electrode ([0020]). As the volume of the active material 126 increases, the pressure within the positive electrode 110 increases ([0024]), and thus the pressure exerted on the fluid 130 increases. Pressure in the electrode 110 is sensed by the pressure sensor 114 [0024] (e.g.  information comprising change in pressure exerted on fluid). As such the pressure sensor 114 measures pressure exerted by active material 126 on the fluid 130).

Regarding the processor is in a pack comprising the battery.
Furui teaches the processor is in a pack comprising the battery, ([0221] Fig. 1C CPU42).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Xu to be in a pack comprising the battery, in order to facilitate communication between the battery pack and its charger and load devices as taught by Furui [0020].
Regarding the processor configured to: determine a state of charge of the battery based at least in part on the expansion of the battery (See Claim objection above where the Examiner will interpret as “based at least in part on an expansion of the battery”.
Sclag teaches determining a state of charge of the battery based at least in part on the expansion of the battery ([0027] Fig. 4 battery cell set 42 expands and contracts in a repeatable characteristic pattern can be used to provide an estimated SOC of the battery module 40.

As to claim 3, Xu in view of Christensen in view of Furui in view of Schlag teaches the battery of claim 1, wherein the information relating to expansion of the battery comprises, a volume change, and/or a pressure change of at least one cell of the battery (See [0018] and [0027] of Xu). 
As to claim 4, Xu in view of Christensen in view of Furui in view of Schlag teaches the battery of claim 3, wherein the processor is configured to reset a volume and/or pressure baseline at a known state of charge (Fig. 6 S620 of Xu initial strain gauge measurement is taken. S640 where the degradation is determined based on a difference between an initial and aged strain gauge measurement. As such the initial strain gauge measurement identified as baseline strain (baseline volume, and/or pressure)).
As to claim 6, Xu in view of Christensen in view of Furui in view of Schlag teaches the battery of claim 1, wherein the information comprises the change in pressure on fluid ([0024] of Christensen) as measured by a force gauge within the battery (As above, Examiner interprets a “battery” as comprising at least one or more cells, an expansion measurement device and a battery fuel gauge. As such Christensen “battery” of Fig. 1 comprises force gauge (pressure sensor 114).
As to claim 7, Xu in view of Christensen in view of Furui in view of Schlag teaches the battery of claim 1, wherein the battery is a lithium ion battery ([0019] of Xu). 
As to claim 8, Xu in view of Christensen in view of Furui in view of Schlag teaches the battery of claim 1, wherein the one or more cells comprises one or more silicon-dominant anodes ([0020] of Xu).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Christensen (US 20100285338) in view of Furui (US 20140151079) in view of Schlag (US 20140333312) in view of Durrer (US 20190187004).
As to claim 2, Xu in view of Christensen in view of Furui in view of Schlag teaches the battery of claim 1.
Xu in view of Christensen in view of Furui in view of Schlag does not teach further comprising a display configured to provide the determined state of charge and/or state of health of the battery. 
Durrer teaches a display configured to provide the determined state of charge and/or state of health of the battery ([0056] the state of health (SOH) can be determined from reference curves or special features in curves (peak displacement, intensity reductions), and communicated to the user via a display).
It would have been obvious to a person of ordinary skill in the art to modify the battery fuel gauge of Xu to include a display configured to provide the determined state of charge and/or state of health of the battery, as taught by .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Christensen (US 20100285338) in view of Furui (US 20140151079) in view of Schlag (US 20140333312) in view of Takashima (US20150362557).
As to claim 5, Xu in view of Christensen in view of Furui in view of Schlag teaches the battery of claim 1.
Xu in view of Christensen in view of Furui in view of Schlag does not teach wherein the information comprises the change in fluid volume within the battery
Takashima teaches wherein the information comprises the change in fluid volume within the battery ([0041]-[0042] Fig. 2A and 2B of Takashima where state detecting device estimates variation in battery fluid volume).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the battery of Xu to include wherein the information comprises the change in fluid volume within the battery, in order to determine charge acceptability and the impact of change in fluid volume on the battery’s state of charge as taught by Takashima ([0035]-[0036]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Christensen (US 20100285338) in view of Furui (US 20140151079) in view of Schlag (US 20140333312) in view of Jarvis (US 20160064780).
As to claim 9, Xu in view of Christensen in view of Furui in view of Schlag teaches the battery management system comprising the battery of claim 1 (Fig. 1 and 2).
Xu in view of Christensen in view of Furui in view of Schlag does teach wherein the battery management system is configured to control charging/discharging and/or cooling/heating of at least one of the one or more cells in the battery based at least in part on the expansion of the battery. 
Jarvis teaches wherein the battery management system is configured to control charging/discharging and/or cooling/heating of one or more cells in the battery based at least in part on the expansion of the battery ([0046] the portable electronic device may adjust charging or discharging conditions in response to the first detected rechargeable battery expansion rate whereas the portable electronic device may actively terminate all power, may trigger one or more power protections circuits, and/or may trigger one or more sacrificial components to attempt to arrest the accelerated expansion of the rechargeable battery).
It would have been obvious to a person of ordinary skill in the art to modify the battery management system of Xu to be configured to control charging/discharging and/or cooling/heating of one or more cells in the battery based at least in part on the expansion of the battery, in order to indicate a rechargeable battery failure, manufacturing defect, premature mechanical or chemical failure, physical damage to the rechargeable battery, unsafe charging/discharging conditions, use of third-party or otherwise unknown chargers, or any other potentially unexpected circumstance as taught by Jarvis [0046].
As to claim 10, Xu in view of Christensen in view of Furui in view of Schlag in view of Jarvis teaches the battery management system of claim 9, 
Xu in view of Christensen in view of Furui in view of Schlag does not teach wherein the battery management system is configured to trigger one or more safety mechanisms when the expansion is above a threshold.
Jarvis teaches wherein the battery management system is configured to trigger one or more safety mechanisms when the expansion is above a threshold.  ([0091] and Fig. 7 where once, at 704, the method determines that the expansion of the rechargeable battery exceeds the selected expansion threshold, the method may report that the rechargeable battery has expanded or swelled at operation 706. [0046] the portable electronic device may actively trigger one or more power protections circuits, and/or may trigger one or more sacrificial components to attempt to arrest the accelerated expansion of the rechargeable battery).
It would have been obvious to a person of ordinary skill in the art to modify the battery management system of Xu to be configured to trigger one or more safety mechanisms when the expansion is above a threshold, in order to indicate a rechargeable battery failure, manufacturing defect, premature mechanical or chemical failure, physical damage to the rechargeable battery, unsafe charging/discharging conditions, use of third-party or otherwise unknown chargers, or any other potentially unexpected circumstance as taught by Jarvis [0046].
11-12, 14-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Christensen (US 20100285338) in view of Furui (US 20140151079) in view of Jarvis (US 20160064780).
As to claim 11, Xu discloses method of managing a life cycle of a battery (Examiner interprets a battery as comprising at least one or more cells, an expansion measurement device, and a battery fuel gauge. See Fig. 1 and Fig. 5 Battery under test and S540 of Fig. 5) comprising one or more cells having a silicon-containing electrode ([0020] ..silicon or silicon-carbon composite as the anode), the method comprising , the method comprising: 
receiving information relating to expansion of the battery, (Fig. 5, 520 strain measurement of battery is performed. Strain gauge may be configured to measure expansion and contraction of the battery. See [0018] and [0027]); 
Xu does not disclose measuring a change in pressure exerted on fluid within the battery using an expansion measurement device in the battery; nor a processor in a pack comprising the battery nor the information comprising the change in pressure exerted on the fluid within the battery, nor controlling, using the processor, charging/discharging and/or cooling/heating of one or more cells of the battery based at least in part on the expansion, wherein a state of health of the battery is determined based on change of the expansion as the battery is discharged and charged over multiple cycles.
Regarding measuring a change in pressure exerted on fluid within the battery using an expansion measurement device in the battery and the information comprising the change in pressure exerted on the fluid within the battery, (While the applicant can act as his or her own lexicographer to specifically define a term of a claim, the written description does not clearly redefine the claim term “expansion measurement device” and set forth the uncommon definition so as to put 
Christensen teaches measuring a change in pressure exerted on fluid within the battery using an expansion measurement device in the battery and the information comprising the change in pressure exerted on the fluid within the battery (Fig. 2 where fluid 130 fills the interstitial spaces within positive electrode ([0020]). As the volume of the active material 126 increases, the pressure within the positive electrode 110 increases ([0024]), and thus the pressure exerted on the fluid 130 increases. Pressure in the electrode 110 is sensed by the pressure sensor 114 [0024] (e.g.  information comprising change in pressure exerted on fluid). As such the pressure sensor 114 measures pressure exerted by active material 126 on the fluid 130). Christensen “battery” is identifies as cell 102, sensor 114, and a processor 106.)
It would have been obvious to a person of ordinary skill in the art to modify the method of Xu to a change in pressure exerted on fluid within the battery using an expansion measurement device in the battery and the information received relating to expansion of the battery comprise change in pressure exerted on fluid within the battery, in order to monitor the battery SOC ([0011]) and overpressure conditions due to overcharging or over-discharging [0024] as taught by Christensen so as to extend battery life and as safety protection.
the processor is in a pack comprising the battery.
Furui teaches the processor is in a pack comprising the battery, ([0221] Fig. 1C CPU42).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Xu to be in a pack comprising the battery, in order to facilitate communication between the battery pack and its charger and load devices as taught by Furui [0020].
Regarding controlling, using the processor, charging/discharging and/or cooling/heating of one or more cells of the battery based at least in part on the expansion (See Claim objection above where the Examiner will interpret as “based at least in part on an expansion”), wherein a state of health of the battery is determined based on change of the expansion as the battery is discharged and charged over multiple cycles.
Jarvis teaches controlling, using the processor, charging/discharging and/or cooling/heating of one or more cells of the battery based at least in part on the expansion. Jarvis teaches wherein the battery management system is configured to control charging/discharging and/or cooling/heating of one or more cells in the battery based at least in part on the expansion of the battery ([0049]-[0050] Upon receiving the expansion signal determining that the rechargeable battery has expanded beyond a selected threshold, the processing unit may undertake to mitigate or arrest further expansion of the rechargeable battery. For example the processing unit may, in response to receiving the expansion signal, alter one or more characteristics of the charging or discharging cycle of the rechargeable battery), wherein a state of health of 
It would have been obvious to a person of ordinary skill in the art to modify the method of Xu to control, using the processor, charging/discharging and/or cooling/heating of one or more cells of the battery based at least in part on the expansion, wherein a state of health of the battery is determined based on change of the expansion as the battery is discharged and charged over multiple cycles in order to indicate a rechargeable battery failure, manufacturing defect, premature mechanical or chemical failure, physical damage to the rechargeable battery, unsafe charging/discharging conditions, or any other potentially unexpected circumstance as taught by Jarvis [0046].
As to claim 12. Xu in view of Christensen in view of Furui in view of Jarvis teaches the method of claim 11, wherein the information relating to expansion of the battery comprises, a volume change and/or a pressure change of at least one cell of the battery (See [0018] and [0027]) of Xu. 
 As to claim 14, Xu in view of Christensen in view of Furui in view of Jarvis teaches the method of claim 11, further comprising resetting a volume, and/or pressure baseline at a known state of charge (Fig. 6 S620 of Xu initial strain gauge measurement is taken. S 640 where the degradation is determined based on a difference between an initial and aged strain gauge measurement. As such the initial . 
As to claim 15, Xu in view of Christensen in view of Furui in view of Jarvis teaches the method of claim 11.
Xu in view of Christensen in view of Furui does not teach determining gassing of one or more cells of the battery and/or damage to the battery based at least in part on the expansion
 Jarvis teaches further comprising determining gassing of one or more cells of the battery and/or damage to the battery based at least in part on the expansion ([0046] of Jarvis where an accelerated rechargeable battery expansion rate may indicate a rechargeable battery failure, manufacturing defect, premature mechanical or chemical failure, physical damage to the rechargeable battery, unsafe charging/discharging conditions, use of third-party or otherwise unknown chargers, or any other potentially unexpected circumstance) .
It would have been obvious to a person of ordinary skill in the art to modify the method of Xu to comprise determining gassing of one or more cells of the battery and/or damage to the battery based at least in part on the expansion, as taught by Jarvis [0046], in order to facilitate speedy maintenance and reduce disruption in operation.
As to claim 16 Xu in view of Christensen in view of Furui in view of Jarvis teaches the method of claim 11.
Xu in view of Christensen in view of Furui does not teach further comprising triggering one or more safety mechanisms when the expansion is above a threshold.
 teaches further comprising triggering one or more safety mechanisms when the expansion is above a threshold ([0091] and Fig. 7 of Jarvis where once, at 704, the method determines that the expansion of the rechargeable battery exceeds the selected expansion threshold, the method may report that the rechargeable battery has expanded or swelled at operation 706. [0046] the portable electronic device may actively trigger one or more power protections circuits, and/or may trigger one or more sacrificial components to attempt to arrest the accelerated expansion of the rechargeable battery). 
It would have been obvious to a person of ordinary skill in the art to modify the method of Xu to comprise triggering one or more safety mechanisms when the expansion is above a threshold, in order to indicate a rechargeable battery failure, manufacturing defect, premature mechanical or chemical failure, physical damage to the rechargeable battery, unsafe charging/discharging conditions, use of third-party or otherwise unknown chargers, or any other potentially unexpected circumstance as taught by Jarvis [0046].
As to claim 18, Xu in view of Christensen in view of Furui in view of Jarvis teaches the method of claim 11, wherein the information comprises the change in pressure on fluid within the battery (Fig. 1 of Christensen [0017] [0020] [0024]).
As to claim 19, Xu in view of Christensen in view of Furui in view of Jarvis teaches the method of claim 11, wherein the battery is a lithium ion battery ([0019] of XU).  
As to claim 20, Xu in view of Christensen in view of Furui in view of Jarvis teaches the method of claim 11, wherein the battery comprises one or more silicon-dominant anodes ([0020] of Xu).
As to claim 21, it is based on the remarks of rejected claim 11 above and is similarly rejected.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Christensen (US 20100285338) in view of Furui (US 20140151079) in view of Jarvis (US 20160064780) in further view of Schlag (US 20140333312).
As to claim 13, Xu in view of Christensen in view of Furui in view of Jarvis teaches the method of claim 11, comprising determining a state of health of the battery based at least in part on the expansion of the battery (([0061], repeated charging and discharging of the rechargeable battery 200 may increase the risk that the rechargeable battery may expand. The risk of rechargeable battery expansion may decreased rechargeable battery health of Jarvis) wherein controlling charging/discharging and/or cooling/heating is based at least in part on the state of charge and/or state of health ( [0025] and Fig. 3 of Christensen. At block 152, the battery cell 102 is characterized. Characterization of the battery cell 102 identifies the relationship between the pressure in the electrode 110 and the state of charge of the cell 102. At block 154, the battery system 100 is used to supply power to a load, and recharged according to system procedures).
It would be obvious to one of ordinary skill in the art to modify the method of Xu to wherein controlling charging/discharging and/or cooling/heating is based at least in 
Xu in view of Christensen in view of Furui in view of Jarvis does not teach determining a state of charge of the battery based at least in part on the expansion of the battery.
Sclag teaches determining a state of charge of the battery based at least in part on the expansion of the battery ([0027] Fig. 4 battery cell set 42 expands and contracts in a repeatable characteristic pattern can be used to provide an estimated SOC of the battery module 40.
It would have been obvious to a person of ordinary skill in the art to modify the processor of Xu to be configured to determine a state of charge of the battery based at least in part on the expansion of the battery, in order to be more accurate in estimating SOC over time because the physically estimated SOC can be more independent of temperatures and other factors as taught by Sclag [0031].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Christensen (US 20100285338) in view of Furui (US 20140151079) in view of Jarvis (US 20160064780) in view of Takashima (US20150362557).
As to claim 17, Xu in view of Christensen in view of Furui in view of Jarvis teaches the method of claim 11.
Xu in view of Christensen in view of Furui in view of Jarvis does not teach wherein the information comprises the change in fluid volume within the battery.
 wherein the information comprises the change in fluid volume within the battery ([0041]-[0042] Fig. 2A and 2B of Takashima where state detecting device estimates variation in battery fluid volume).
It would have been obvious to a person of ordinary skill in the art to modify the information of Xu to comprise the change in fluid volume within the battery, in order to determine charge acceptability and the impact of change in fluid volume on the battery’s state of charge as taught by Takashima ([0035]-[0036]).

Conclusion and related art 

Arnold et al (US 20140107949) is cited for having an expansion based SOC and SOH measurement. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	/DREW A DUNN/            Supervisory Patent Examiner, Art Unit 2859